[DO NOT PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                   DECEMBER 13, 2011
                                       No. 10-11937
                                   Non-Argument Calendar               JOHN LEY
                                                                        CLERK
                                 ________________________

                             D.C. Docket No. 1:09-cv-23628-PCH



CARLOS AMADOR RIVAS,

lllllllllllllllllllll                                          Plaintiff - Appellant,

                                          versus

CARNIVAL CORPORATION,
d.b.a. Carnival Cruise Lines, Inc.,

lllllllllllllllllllll                                          Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 13, 2011)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
      Carlos Rivas appeals the district court’s order dismissing his case and

compelling arbitration. After we issued our opinions in Lindo v. NCL (Bahamas),

Ltd., 652 F.3d 1257 (11th Cir. 2011), and Henriquez v. NCL Bahamas (Ltd.), No. 09-

16344 (11th Cir. Sept. 6, 2011), we asked Rivas and Carnival Corporation to submit

supplemental letter briefs discussing the effect of those decisions on this appeal. In

his supplemental letter brief, Rivas concedes that our decision in Lindo forecloses his

arguments in this appeal. We agree.

      AFFIRMED.




                                          2